DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received by the office on 22 October 2021. Claims 1-20 are pending claims 9-18 are withdrawn as nonelected. Claims 19 and 20 are newly added. Claim 5 is amended. 
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0219600 to Palamara et al. in view of U.S. Patent Application Publication 2007/0023187 to Canova et al..
Regarding claim 1, ‘600 teaches a method for making sintered ceramic particles, comprising: preparing an aqueous slurry comprising an alumina-containing raw material and a binder (paragraphs 0023 and 0036); atomizing the slurry into droplets (paragraph 0048); coating seeds comprising alumina with the droplets to form green pellets (paragraphs 0047 and 0048); and sintering at least a portion of the green pellets at a temperature between 1000°C and 1650°C for about 5 minutes to about 90 minutes to form sintered ceramic particles (paragraph 0055). ‘600 does not teach a raw plant material binder. 
In the same field of endeavor, ‘187 teaches the use of a plant material (paragraph 0014) as a sacrificial material to control the porosity of the sintered pellets. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘600 with those of ‘187 for the benefit of controlling the porosity of sintered pellets. 
Regarding claim 2, ‘600 teaches the method wherein the alumina-containing raw material comprises from about 40 wt % to about 99 wt % alumina based on the total weight of the alumina-containing raw material (paragraph 0010).
Regarding claim 3, ‘600 teaches the method wherein the alumina-containing raw material comprises bauxite, kaolin, kaolinite, slag, or fly ash (paragraph 0010).
Regarding claim 4, ‘600 does not teach plant material. In the same field of endeavor, ‘187 teaches the method wherein the raw plant material is an unprocessed starch-containing plant selected from the group consisting of barley, rye, wheat, buckwheat, corn rice, peas, husks, rice hulls, corn husks, wheat hulls, buckwheat hulls, chaff, switchgrass, hay and any mixtures thereof (paragraph 0014) as a sacrificial material to control the porosity of the sintered pellets. A person having ordinary skill in the art at the time of invention would have 
Regarding claim 5, ‘600 teaches the method wherein the sintered ceramic particles have a bulk density of about 1.45 to 3 g/cc (paragraph 0014).
Regarding claim 6, ‘600 teaches the method wherein preparing the aqueous slurry comprises: introducing the alumina-containing raw material and the binder to a shredder to provide a treated raw material comprising a mixture of the alumina-containing raw material and binder having reduced particle sizes (paragraph 0023); and introducing the treated raw material and water to a blunger to provide the aqueous slurry (paragraph 0026).
Regarding claim 7, ‘600 teaches the method wherein preparing the aqueous slurry comprises: introducing the alumina-containing raw material, the binder and water to a blunger to provide the aqueous slurry (paragraph 0026).
Regarding claim 8, ‘600 teaches the method of claim 1, wherein the sintered ceramic particles are proppant, foundry media, scouring media, or grinding media (paragraph 0002).
Regarding claim 19, ‘600 teaches the method wherein the aqueous slurry comprises about 0.2 wt% to about 3.0 wt% binder based on a total dry weight of the alumina-containing raw material in the aqueous slurry (paragraph 0036).
Regarding claim 20, ‘600 does not teach that the binder consists of raw plant material. In the same field of endeavor, ‘187 teaches the method wherein the binder consists of the raw plant material (paragraph 0024 and 0025 – additional binder is optional, the prior art raw plant material is sufficient to hold the material in the desired, spherical shape in at least some circumstances).
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that raw plant material is not binder material because in the prior art it is called “sacrificial phase material” and not binder. This argument is not persuasive, since while applicant is correct that prior art so names the raw plant material, it is clear from the described process steps that the raw plant material serves the function of binding the slurry (see ‘187 paragraph 0024).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743